DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on December 17, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claim 7.  
Claims 7, 8, 10-17 and 20 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, 10-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 7 has been amended (in the previous amendment) to include the phrase “the reference image is a stereoscopic image including one line segment orthogonal to the two line segments included in the reference image”.   This reference does not teach explicitly that the reference image is a stereoscopic image.  
Stereoscopic image by definition is “production of the illusion of depth in a photograph, movie or other two-dimensional image by the resonation of a slightly different image to each eye”.  The specification of originally filed has not disclosed such explicitly.  
The specification fails to give explicitly support for the reference image to have two slightly different reference images (represent different perspectives of the reference image) that are necessary for creating stereoscopic reference image.  The specification therefore fails to provide the support for the reference image to be stereoscopic image.  

Claim 7, 8, 10-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 7 has been amended to include the phrase “the reference image is a stereoscopic image including one line segment orthogonal to the two line segments included in the reference image”.   The specification of originally filed fails to teach how to make the reference image a stereoscopic image.  Stereoscopic image by definition is “production of the illusion of depth in a photograph, movie or other two-dimensional image by the resonation of a slightly different image to each eye”.  
The specification fails to give explicitly support for the reference image to have two slightly different reference images (represent different perspectives of the reference image) that are necessary for creating stereoscopic reference image.  The specification therefore fails to provide the support for the reference image to be stereoscopic image.  
Claim 7 has been amended to include the phrase “the first optical path changing unit changes an optical path of first light so that the first light forms the stereoscopic image”.  The specification fails to teach how the first light is capable of forming the stereoscopic image.  In order to form the stereoscopic image, different perspectives of images (i.e. right eye perspective image and left eye perspective image)  must be provided in order to provide stereoscopic image.  
Claim 7 has been amended to include the phrase “the second optical path changing unit changes an optical path of a second light so that the second light forms the reference image”.  It is not clear if the optical path changing units forming the stereoscopic image and the reference, how would the reference image be “separately from” the stereoscopic image.  
The specification fails to enable the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claim 7, 8, 10-14, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Travis (PN. 6,847,488) in view of the US patent application publication by Abovitz et al (US 2015/0234477 A1), patent issued to Dubuisson (PN. 3,583,809) and US patent application publication by Masumura et al (US 2012/0050487 A1).
Claim 7 has been amended to necessitate the new grounds of rejection.  
Travis teaches a display device for displaying stereoscopic image that implicitly includes the method for the stereoscopic image using the display device.  The display device is provided with a transparent slab (1, Figures 1-6) that serves as the transparent optical element wherein the method comprises emitting light (from projector 3) to be recognized by an observer (25, Figure 5 and 6) as a stereoscopic image (30 or 31) from the optical element.  The observer is able to visually recognize a rear surface side of the display device, (due to the transparent nature of the element), through the optical element (1).  The stereoscopic image (30 or 31) may include two line segments that are parallel to one plane, (such as the two line segments that form the roof of the “housing image” at the front face of the image) and are not parallel to each other and one line segment, such as the line segment of the “housing” image extends in the depth direction, that is not parallel to the plane.  
Travis further teaches the transparent slab (1, Figures 1, 2 and 4), has an incident surface for light from a light source (3 or projector), to enter into the transparent optical element or the slab (1), a rear surface totally reflecting the light entered from the incident surface and a plurality of gratings (please see Figures 1 and 2), serves as the optical path changing unit, that changes an optical path of the light guided in the transparent optical element or slab and an outgoing surface 
This reference teaches that the plurality of gratings or the optical path changing unit is disposed in touching the rear surface, which can be read as disposed on the rear surface.  Abovitz et al in the same field of endeavor teaches a three dimensional display device that is comprised of a planar waveguide (2, Figures 5A, and 2) serves as a transparent optical element including an incident surface a rear surface and an optical path changing unit (2) including a diffractive optical element that may be disposed on the rear surface (only on the rear surface as shown in Figure 4A).  It would then have been obvious to one skilled in the art to apply the teachings of Abovitz et al to alternatively have the optical path changing unit including diffractive gratings to be disposed only on the rear surface of the transparent optical element to provide alternative design for the display device.  
Claim 7 further includes the phrase “a reference image including two line segments orthogonal to each other is displayed separately from the stereoscopic image” and includes the phrase “wherein the reference image is a stereoscopic image including one line segment orthogonal to the two line segments included in the reference image.   
Travis teaches that different stereoscopic images (30 or 31) may be displayed, which suggests separated images may be displayed, (please see 30, Figure 5).  It however does not teach explicitly to include a reference image.   Dubuisson in the same field of endeavor teaches an apparatus for obtaining and displaying stereoscopic image wherein a reference mark (7, please see Figures 1 and 2) that can be stereoscopic observed is displayed separately from the stereoscopic image, (please see column 2, lines 24-44).  It would then have been obvious to one skilled in the art to include a reference image that is a stereoscopic image, (i.e. can be 
Dubuisson teaches that the reference image (7) may contain a line segment.  Masumura et al in the same field of endeavor teach typical reference image (M1, Figure 5) may contain two line segments orthogonal to each other.  Although these references do not teach explicitly that the reference image may also include a third line segment orthogonal to two line segments as claimed, but the actual geometric shape of the reference image is considered to be obvious design choices to one skilled in the art since the geometric shale does not affect the function of reference function of the reference image to the displayed stereoscopic image.   
Claim 7 has been amended to include the phrase “the optical path changing unit includes a first optical path changing unit and a second optical path changing unit wherein the first optical path changing unit changes an optical path of a first light so that the first light forms the stereoscopic image wherein the second optical path changing unit changes an optical path pf a second light so that the second light forms the reference image wherein the reference image is displayed so that the reference image does not overlap the stereoscopic image when seen from the observer and wherein the reference image is displayed so that the two line segments orthogonal to each other and the one line segment orthogonal to the two line segments cross one another at one point”.  This amended phrase is rejected under 35 USC 112, first paragraph, for the reasons stated above.  The specification fails to teach how could a single first light is possible of forming stereoscopic image, (which normally requires at least two different perspective image to create a single stereoscopic illusion).  This phrase therefore can only be examined in the broadest interpretation.  
stereoscopic image may be formed and viewed by using display device with transparent optical element including optical path changing unit.  This means the stereoscopic image are formed by emitted light via optical path changing unit.  There are a plurality of optical path changing units taught by Travis and Abovitz.  It is well known in the art that the actual content of the stereoscopic image is purely a choice of one skilled in the art to operate the display device, namely by inputting the desired image content into the display device.  It is therefore an obvious design choice to one skilled in the art to provide image contents that may be separately viewed.  Furthermore, in light of Dubuisson and Masumura et al the idea of providing reference image to add the viewing of the stereoscopic image is explicitly taught.  It would then have been obvious to one skilled in the art to design the image content inputted into the image display device, with a first image content being viewed as the stereoscopic image via a first optical path changing unit and a second image content, separately viewed as stereoscopic reference image via a second optical path changing unit for the benefit of providing vision enhancement to the viewing of the stereoscopic image.  As for the actual geometric shape of the reference image, it is an obvious design choice to one skilled in the art, as long as it provides the enhancement to the viewing.  
With regard to the claim 8, the plane is parallel to the outgoing surface of the optical transparent element, (please see Figure 6).  
With regard to claims 10-11, 13 and 20, Masumura et al teaches that the two line segments of the reference image are parallel to the outgoing surface of the optical element.  The two line segments also interest at one point and the reference image may be formed of light emitted from the optical element.  

With regard to claim 14,  Abovitz et al further teaches the three dimensional display device may include a plurality of planar waveguides (802a to 802d, please see Figures 8 and 9) that are superimposed on each other wherein each may serve as the optical elements to provide a respective three dimensional image in different spatial locations, (900a to 900c).  It would then have been obvious to one skilled in the art to apply the teachings of Abovitz et al to make the reference image being formed by a separated optical element that superimposed with the optical element forming the stereoscopic image for the benefit of providing separated control for the reference image and the stereoscopic image.  

With regard to claim 16, Travis teaches that the optical element or slab (1) forms the stereoscopic image by guiding light incident from the light source, (i.e. the projector), changing an optical path of the guided light and emitting the light from the outgoing surface to form the stereoscopic image, (please see Figures 1-4).  
With regard to claim 17, Travis teaches a display device, (please see Figures 1-6) with stereoscopic images (30 or 31) that is displayed by the display method.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Travis, Abovitz et al, Dubuisson and Masumura et al as applied to claim 7 and further in view of the patent application publication by Tzschoppe (US 2006/0056791 A1).
The display method for a stereoscopic image taught by Travis in combination with the teachings of Abovitz et al, Dubuisson and Masumura et al as described in claim 7 above has met all the limitations of the claims.  
With regard to claim 15, Dubuisson and Masumura et al teach that the display panel that the reference image is provided, may be provided on the optical element, however these references do not teach explicitly that the display panel is transparent.  Tzschoppe  teaches a stereoscopic image display wherein image could be provided by a transparent display panel, (1, please see Figures 1 and 15) that is provided on the optical element (4).  It would then have been obvious to one skilled in the art to alternatively use a transparent image sheet or panel to provide the image such as the reference image for the transparent image panel is quite well-known in the art.  

Claim 7, 8, 10-14, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Travis (PN. 6,847,488) in view of the US patent application publication by Abovitz et al (US 2015/0234477 A1), and US patent application publication by Otani et al (US 2004/0202364 A1).  
Claim 7 has been amended to necessitate the new grounds of rejection.  
Travis teaches a display device for displaying stereoscopic image that implicitly includes the method for the stereoscopic image using the display device.  The display device is provided with a transparent slab (1, Figures 1-6) that serves as the transparent optical element wherein the 
Travis further teaches the transparent slab (1, Figures 1, 2 and 4), has an incident surface for light from a light source (3 or projector), to enter into the transparent optical element or the slab (1), a rear surface totally reflecting the light entered from the incident surface and a plurality of gratings (please see Figures 1 and 2), serves as the optical path changing unit, that changes an optical path of the light guided in the transparent optical element or slab and an outgoing surface emitting the light guided inside the transparent optical element and changed in the optical path by the optical path changing unit, (please see columns 3-5 and Figures 1-4).  
This reference teaches that the plurality of gratings or the optical path changing unit is disposed in touching the rear surface, which can be read as disposed on the rear surface.  Abovitz et al in the same field of endeavor teaches a three dimensional display device that is comprised of a planar waveguide (2, Figures 5A, and 2) serves as a transparent optical element including an incident surface a rear surface and an optical path changing unit (2) including a diffractive optical element that may be disposed on the rear surface (only on the rear surface as shown in Figure 4A).  It would then have been obvious to one skilled in the art to apply the teachings of Abovitz et al to alternatively have the optical path changing unit including 
Claim 7 further includes the phrase “a reference image including two line segments orthogonal to each other is displayed separately from the stereoscopic image” and includes the phrase “wherein the reference image is a stereoscopic image including one line segment orthogonal to the two line segments included in the reference image.   
Travis teaches that different stereoscopic images (30 or 31) may be displayed that suggest separated images may be displayed, (please see 30, Figure 5).  It however does not teach explicitly to include a reference image.  Otani et al teaches that a stereoscopic image may be generated to include a calibration object (11, Figures 1, 4, 5, 9 and 10) that also be stereoscopic created and therefore serves as a stereoscopic reference image, wherein the reference image comprises two line segments that are orthogonal to each other and a third line segment orthogonal to the two orthogonal line segments.  It would then have been obvious to one skilled in the art to apply the teachings of Otani et al to provide a reference/calibration image that can be separated displayed, (read as not as part of the displayed stereoscopic image of object 1), for the benefit of providing desired calibration and reference to the displayed stereoscopic image.  
Claim 7 has been amended to include the phrase “the optical path changing unit includes a first optical path changing unit and a second optical path changing unit wherein the first optical path changing unit changes an optical path of a first light so that the first light forms the stereoscopic image wherein the second optical path changing unit changes an optical path of a second light so that the second light forms the reference image wherein the reference image is displayed so that the reference image does not overlap the stereoscopic image when seen from the observer and wherein the reference image is displayed so that the two line segments least two different perspective image to create a single stereoscopic illusion).  This phrase therefore can only be examined in the broadest interpretation.  
Travis in light of Abovitz et al teach that stereoscopic image may be formed and viewed by using display device with transparent optical element including optical path changing unit.  This means the stereoscopic image are formed by emitted light via optical path changing unit.  There are a plurality of optical path changing units taught by Travis and Abovitz.  It is well known in the art that the actual content of the stereoscopic image is purely a choice of one skilled in the art to operate the display device, namely by inputting the desired image content into the display device.  It is therefore an obvious design choice to one skilled in the art to provide image contents that may be separately viewed,  as explicitly taught by Otani et al.   Furthermore, in light of Otani et al the idea of providing reference image, such as calibration object, to add the viewing of the stereoscopic image is explicitly taught.  It would then have been obvious to one skilled in the art to design the image content inputted into the image display device, with a first image content being viewed as the stereoscopic image via a first optical path changing unit and a second image content, separately viewed as stereoscopic reference image via a second optical path changing unit for the benefit of providing vision enhancement to the viewing of the stereoscopic image.  As for the actual geometric shape of the reference image, it is an obvious design choice to one skilled in the art, as long as it provides the enhancement to the viewing.  


With regard to claims 10-11, 13 and 20, Otani et al teaches that the two line segments of the reference image are parallel to the outgoing surface of the optical element.  The two line segments also interest at one point and the reference image may be formed of light emitted from the optical element.  
With regard to claim 12, this reference does not teach explicitly that the reference image further includes one line segment orthogonal to the two line segments.  However the possible line segment arrangement for the reference image is purely a design choice to one skilled in the art since whether to have a specific arrangement or not they all achieve the same result namely being a reference mark.  
With regard to claim 14,  Abovitz et al further teaches the three dimensional display device may include a plurality of planar waveguides (802a to 802d, please see Figures 8 and 9) that are superimposed on each other wherein each may serve as the optical elements to provide a respective three dimensional image in different spatial locations, (900a to 900c).  It would then have been obvious to one skilled in the art to apply the teachings of Abovitz et al to make the reference image being formed by a separated optical element that superimposed with the optical element forming the stereoscopic image for the benefit of providing separated control for the reference image and the stereoscopic image.  
With regard to claim 16, Travis teaches that the optical element or slab (1) forms the stereoscopic image by guiding light incident from the light source, (i.e. the projector), changing an optical path of the guided light and emitting the light from the outgoing surface to form the stereoscopic image, (please see Figures 1-4).  
.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Travis, Abovitz et al, and Otani et al as applied to claim 7 and further in view of the patent application publication by Tzschoppe (US 2006/0056791 A1).
The display method for a stereoscopic image taught by Travis in combination with the teachings of Abovitz et al, and Otani et al as described in claim 7 above has met all the limitations of the claims.  
With regard to claim 15, Otani et al teaches that the display panel that the reference image may be provided on the optical element, however it does not teach explicitly that it is displayed on a transparent display panel.  Tzschoppe  teaches a stereoscopic image display wherein image could be provided by a transparent display panel, (1, please see Figures 1 and 15) that is provided on the optical element (4).  It would then have been obvious to one skilled in the art to alternatively use a transparent image sheet or panel to provide the image such as the reference image for the transparent image panel is quite well-known in the art.  

Response to Arguments
Applicant's arguments filed on December 17, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and rejected for the reasons set forth above.
Applicant’s arguments are mainly drawn to the newly amended features that have been fully addressed in the reasons for rejection set forth above.  
The applicant being one skilled in the art must understand the “stereoscopic effect” is defined as stereoscopic illusion created by viewing left eye perspective image by left eye and right eye perspective image by right eye, not simply created by having two arbitrary images.  In this manner the specification fails to teach the reference image can be viewed as stereoscopic and fails to teach simply by having a light with optical path changed by the optical changing path unit will form stereoscopic image.  Claim 7 as stated now does not supported by the specification and does not enable by the specification to form stereoscopic image and stereoscopic reference image.  The portion of the specification ONLY suggest that the image formed (11) can be realized as three dimensional (not stereoscopically), by referenced to reference image (paragraph [0069]).  This does not mean that either the image or the reference image are independently “stereoscopic image”.  The enablement of the claims are in question.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patent issued to Robinson et al (PN. 9,235,057) teaches a display device that has optical transparent member with optical changing units wherein different perspective images can be provided to left eye and right eye respectively, (please see Figures 2A and 6C) in order to create stereoscopic view.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/           	 Primary Examiner, Art Unit 2872